Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant argues on page 10 last paragraph, "Srinivasan does not disclose that the user is authoring a first section of a first media format, wherein the first section comprises: type and length fields of the first section." Examiner respectfully disagrees. Srinivasan teaches on (page 4 paragraphs (0028)-(0032)) “a first type of authoring control enables a user to select a template. […] A second type of authoring control configured and/or displayed by the scene creation module enables a user to select a widget. […] A third type of authoring control enables the authoring user to alter or change properties of a displayed object that has been added to the three-dimensional scene.” Clearly, Srinivasan teaches a system which provides authoring which controls a first, second and third field sections. 
Applicant further argues on page 11 second paragraph "Srinivasan does not disclose at least one entire section complying with a second media format, and a section header of a bridge section complying with a second media format, wherein the section header comprises the type and length fields; and authoring a second section of the first media format comprising type and length fields of the second section." Examiner again disagrees. Srinivasan teaches on (figure 3) a switching control authoring input of a first version of a media presentation (scene) to a locked second version of a media presentation (scene). In addition Srinivasan teaches on (page 3 paragraph (0028)) a control can be configured to accept and/or detect other forms of input such as voice command or a gesture. […] A first type of authoring control enables a user to select a template. For instance, the authoring control can cause a menu that lists templates available to the authoring user to be displayed for selection. Alternatively, this type of authoring control can comprise a search field that allows the user to search for a template in a library of template. 
Moreover, applicant argues on page 12 second paragraph “Srinivasan does not disclose that the search property that can be change somehow includes an authored second section of a first media format, comprising type and length fields of the second section.” Examiner again disagrees. Srinivasan teaches on (figure 2) display (110) which offer opportunities for a user to configure/select/modify media content including the type and length fields. For instance, figure 2 shows “change size of dog”, “change color of dog”, editing controls.
In addition, applicant argues on page 13 second paragraph “Larimore does not disclose that this size indicator is somehow setting content of a first section to allow parsers of a second media format to ignore the type and length fields of the second section.” Examiner disagrees. [The specification teaches on paragraph (0135) the phrase “ignore” or “ignoring” e.g. a unit of data may be understood as skipping the unit of data without processing it during parsing or playback]. Larimore teaches on (column 14 lines 1-12) each of the simple, complex, and collection formats includes the content type indicator and the size indicator. The content type indicator is used to identify which type of data is stored in the object. Using the content type indicator, the virtual runtime engine identifies which portions of the virtualized application file and/or the xlayer file to expand and which portions to skip (or defer) for later expansion. 
Applicant further argues on page 16 first paragraph, "Gadepalli does not disclose here that the stream parser is somehow parsing media file using a parsing process of a second media format." Examiner disagrees. Gadepalli teaches on (column 7 lines 15-30) “the stream splitter can split the intermediate video stream in a variety of ways. The stream splitter splits the intermediate video stream into variable sized video chunks based on the video coding complexity score of the source video. For example, the first 5 seconds of the video data of the intermedia stream contain complex video data, and the subsequent 20 seconds of the video data are simple and static scenes.” As a result, Gadepalli teaches parsing or splitting using at least 2 media formats. 





Allowable Subject Matter
Claims 18 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 2019/0340832 A1) in view of Larimore et al (US 9,229,748 B2). Hereinafter referred as Srinivasan and Larimore.
Regarding claims 15 and 26, Srinivasan teaches a method and apparatus comprising: authoring a first section of a first media format (authoring input (first version of file(s) for scene in figure 3), wherein the first section comprises: type and length fields of the first section (a first type of authoring control enables a user to select a template. For instance, the authoring control can cause a menu that lists templates available to the authoring user to be displayed for selection. Alternatively, this type of authoring control can comprise a search field that allows the user to search for a template in a library of templates (page 4 paragraph (0028))). Srinivasan teaches at least one entire section complying with a second media format (locked second version of files for previewing or publishing of scene (310) in figure 3); and a section header of a bridge section complying with the second media format (switching control to preview or share scene in figure 3), wherein the section header comprises the type and length fields (a second type of authoring control configured and/or displayed by the scene creation module enables the user to select a widget (page 3 paragraph (0029)); authoring a second section of the first media format, comprising type and length fields of the second section; and data complying with the second media format (the third type of authoring control enables the authoring user to alter or change properties of a displayed object that has been added to the three-dimensional scene. Again, this type of authoring control can cause a menu that lists different properties that can be changed. Alternatively, this type of authoring control can comprise a search field that allows the user to search for a property that can be changed (page 4 paragraph (0032))
However, Srinivasan is silent in teaching a type value of the first section of the first media format is such that the type value allows parsers of the first media format to ignore the first section. [The specification teaches on paragraph (0135) the phrase “ignore” or “ignoring” e.g. a unit of data may be understood as skipping the unit of data without processing it during parsing or playback]. Larimore teaches on (column 14 lines 1-12) each of the simple, complex, and collection formats includes the content type indicator and the size indicator. The content type indicator is used to identify which type of data is stored in the object. Using the content type indicator, the virtual runtime engine identifies which portions of the virtualized application file and/or the xlayer file to expand and which portions to skip (or defer) for later expansion. Larimore further teaches setting content of the first section to be such that the content allows parsers of the second media format to ignore the type and length fields of the second section (the reader of the virtual runtime engine uses the size indicators to skip one or more portions of data stored in the virtualized application file and/or the xlayer file. For example, some files and subdirectories of a layer complex object, maybe useful for desktop integration, but are not needed to execute the virtual application (column 14 lines 12-23). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Srinivasan’s reference to include the teachings of Larimore for a type value of the first section of the first media format is such that the type value allows parsers of the first media format to ignore the first section before the effective filing date of the claimed invention. A useful combination is found on Larimore (column 1 lines 8-11) the present invention is directed generally to file formats and data structures used to implement application virtualization.

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 2019/0340832 A1) in view of Larimore et al (US 9,229,748 B2) in view of Garcia et al (US 2007/0268865 A1). Hereinafter referred as Srinivasan, Larimore and Garcia.
Regarding claims 16 and 27, Srinivasan and Larimore a method and apparatus according to claims 15 and 26. Larimore teaches said setting of the content of the first section further comprises: setting the type value of the section header such that the type value allows parsers of the second media format ignore the bridge section (column 14 lines 12-23). However, Srinivasan and Larimore are silent in teaching setting a value of a length field of the section header of the bridge section to be such that the type and length fields of the second section of the first media format are enclosed in the bridge section. Garcia teaches on (page 4 paragraph (0055)) a header extension length field of the destination options extension header is set to a value of 0, signifying an overall length of 8 bytes for the destination options extension header. An option type field is set to a value between 0 and 63 available to identify the option type. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Srinivasan’s and Larimore’s references to include the teachings of Garcia for setting a value of a length field of the section header of the bridge section to be such that the type and length fields of the second section of the first media format are enclosed in the bridge section before the effective filing date of the claimed invention. A useful combination is found on Garcia (page 1 paragraph (0001)) the present invention relates to a method for performing a handover of the type, for example, to transfer communications of a first network node with a mobile node to a second network node. 

Claims 17, 21, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 2019/0340832 A1) in view of Larimore et al (US 9,229,748 B2) in view of Kobayashi (US 2019/0279684 A1). Hereinafter referred as Srinivasan, Larimore and Kobayashi.
Regarding claims 17 and 28, Srinivasan and Larimore a method and apparatus according to claims 15 and 26. However, Srinivasan and Larimore are silent in teaching a first media format comprises a joint photographic experts group (JPEG) format. Kobayashi teaches on (page 9 paragraph (0161)) the coding format used in step s1113 may be different from the coding format of the original moving image. For example, the image of the frame to be saved may the compressed using the JPEG format even if the coding format of the original moving image was HEVC. Kobayashi further teaches the second media format comprises a high efficiency image file format (HEIF) (still image data stored in an HEIF file is broadly divided into two types (page 2 paragraph (0037)), and wherein the first section comprises a JPEG marker segment (the first type of still image data is called an image (image data) or an image collection (image collection data). An “image’ is a still image that has no reference relationship at the time of encoding, i.e. a single still image (page 2 paragraph (0038)) and the bridge section is a bridge box comprising a type allowing HEIF parsers to ignore the bridge box (the box is a data structure starting with a four-bype data length field and a four-byte data type field, which are followed by a data part of a given length. The structure of the data part is determined by the data type. The ISOMBFF specifications, HEIF specifications, and so on define several data types and data part structures thereof (page 2 paragraph (0034)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Srinivasan’s and Larimore’s references to include the teachings of Kobayashi for a first media format comprises a joint photographic experts group (JPEG) format before the effective filing date of the claimed invention. A useful combination is found on Kobayashi (page1 paragraph (0001)) the present invention relates to an image processing apparatus that generates a still image file from a moving image file, an image processing method, and a storage medium.

Regarding claims 21 and 32, Srinivasan, Larimore and Kobayashi a method and apparatus according to claims 16 and 27. Kobayashi teaches the first media format comprises a joint photographic experts group (JPEG) format (page 9 paragraph (0161)) and the second media format comprises a high efficiency image file format (HEIF) (page 2 paragraph (0037)), and wherein the first section comprises a JPEG marker segment and the bridge section is a bridge box comprising a type allowing HEIF parsers to ignore the bridge box (page 2 paragraph (0034)). 

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 2019/0340832 A1) in view of Larimore et al (US 9,229,748 B2) in view of Morton (US 2017/0279867 A1) in view of Gadepalli et al (US 9,338,467 B1). Hereinafter referred as Srinivasan, Larimore, Morton and Gadepalli.
Regarding claims 19 and 30, Srinivasan and Larimore teach a method and apparatus according to claims 15 and 26. Srinivasan teaches a second byte offset relative to a resource identified by a universal resource locator (URL) (page 5 paragraph (0039)), the URL identifying the media file (page 6 paragraph (0048)). However, Srinivasan and Larimore are silent in teaching indicating, in a media file, a data reference to a media frame according to the second media format. Morton teaches on (page 4 paragraph (0058)) a driver module for correctly directing a conversion module to convert received media content item data from a first format to a second format and prepare the media content item to be displayed at the frame device. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Srinivasan’s and Larimore’s references to include the teachings of Morton for indicating, in a media file, a data reference to a media frame according to the second media format before the effective filing date of the claimed invention. A useful combination is found on Morton (page 1 paragraph (0002)) the disclosed implementations relate generally to the field of media content management, and in particular to an electronic device for enabling display of images as part of a social networked artwork ecosystem.
However, Srinivasan, Larimore and Morton are silent in teaching a first byte offset relative to a start position within the media file of the at least one entire section complying with the second media format. Gadepalli teaches on (column 7 lines 54-67) the steam splitter communicates with the parallel transcoding controller to request transcoding a transcoding unit of data. For transcoding a video chunk, the transcoding request includes the type of the data (i.e. video chunk), the chunk identification, size of the video chunk, byte offset with respect to the start of the video data of the intermediate video stream, a timestamp offset of the first video packet of this video chunk and a target video format. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Srinivasan’s, Larimore’s and Morton’s references to include the teachings of Gadepalli for a first byte offset relative to a start position within the media file of the at least one entire section complying with the second media format before the effective filing date of the claimed invention. A useful combination is found on Gadepalli (column 1 lines 13-15) described embodiments relate generally to video hosting systems, and more particularly to a parallel video transcoding system based on video coding complexity.

Regarding claims 20 and 31, Srinivasan, Larimore, Morton and Gadepalli a method and apparatus according to claims 15 and 26. Gadepalli teaches deriving an offset indicating a start position within the media file of the at least one entire section complying with the second media format; and indicating the offset in association with the media file (column 7 lines 54-67). 
Regarding claims 22-25, Srinivasan, Larimore, Morton and Gadepalli the method according to claims 16-19. Gadepalli teaches deriving an offset indicating a start position within the media file of the at least one entire section complying with the second media format; and indicating the offset in association with the media file (column 7 lines 54-67).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-34 are rejected under 35 U.S.C. 102(1) as being anticipated by Gadepalli et al (US 9,338,467 B1). Hereinafter referred as Gadepalli.
Regarding claims 33-34, Gadepalli teaches a method and an apparatus and at least one processor and at least one memory including computer program code comprising: receiving an offset associated with a media file, the offset indicating a start position within the media file complying with a second media format (the steam splitter communicates with the parallel transcoding controller to request transcoding a transcoding unit of data. For transcoding a video chunk, the transcoding request includes the type of the data (i.e. video chunk), the chunk identification, size of the video chunk, byte offset with respect to the start of the video data of the intermediate video stream, a timestamp offset of the first video packet of this video chunk and a target video format (column 7 lines 54-67)); and parsing the media file starting from the offset using a parsing process of the second media format (column 8 lines 48-56).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424